Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,367,638 to Gray in view of US Patent 9,273,689 to Birk.
In Reference to Claim 1
Gray discloses a reversible compressor comprising:  a casing (Fig. 3, 18) which is provided with a pump chamber (Fig. 3, 16); a rotation shaft (Fig. 2, 24) which is rotatably supported by the casing; and a pump unit (Fig. 3, 20) which is accommodated inside the pump chamber and is configured to send out oil inside the pump chamber in accordance with the rotation of the rotation shaft, a first suction port (Fig. 3, 56) which communicates with the pump chamber, a first suction passage (Fig. 3, annotated by the examiner) which communicates with the first suction port, a first ejection port (Fig. 3, annotated by the examiner) which communicates with the pump chamber, a first ejection passage (Fig. 3, annotated by the examiner) which communicates with the first ejection port, a second suction port (Fig. 3, annotated by the examiner) which communicates with the pump chamber, a second suction passage (Fig. 3, annotated by the examiner) which communicates with the second suction port, a second ejection port (Fig. 3, annotated by the examiner) which communicates with the pump chamber, and a second ejection passage (Fig. 3, annotated by the examiner) which communicates with the second ejection port, wherein, when the pump unit rotates in one direction (Fig. 3) the first suction port is configured to suck the oil from the first suction passage to the pump chamber and the first ejection port ejects the oil to the first ejection passage, Page 2 of 9Application No. Not Yet Assigned Amendment Dated July 6. 2020 wherein, when the pump unit rotates in the other direction (Fig. 4), the second suction port is configured to suck the oil from the second suction passage to the pump chamber and the second ejection port ejects the oil to the second ejection passage, and wherein at least one of the first suction passage, the first ejection passage, the second suction passage, and the second ejection passage includes a check valve (Fig. 3, 59, 65) provided in the oil carrying passage and the check valve includes a ball and a seating portion (Fig. 3, 86, 88) allowing the ball to be seated thereon and does not use a spring (As showed in Fig. 3 and 4).
Gray does not teach passages are arranged in the casing.
Birk teaches discharge passages and valves being arranged in the pump casing which including cover and pump housing. (As showed in 2)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to include teachings from Birk into the design of Gray.  Doing so, would result in suction and discharge passages being integrated into the pump housing.  Both inventions of Birk and Gray having check valves in the suction and discharge passages.  And Birk teaches a compact design of the pump.
In Reference to Claim 2
Gray discloses the first suction port, the first ejection port, the second suction port, and the second ejection port are disposed at a position in which a vertical height is the same. (As showed in Fig. 3, Gray discloses a symmetric design, therefore, the suction ports and the ejections ports are at the same vertical height)
In Reference to Claim 3
Gray discloses the first suction port, the first ejection port, second suction port, and the second ejection.
Gray does not teach the pump chamber interposed therebetween.
Birk teaches the pump chamber is interposed between the suction and the ejection port.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to include teachings from Birk into the design of Gray.  Doing so, would result in suction and discharge passages being integrated into the pump housing.  Both inventions of Birk and Gray having check valves in the suction and discharge passages.  And Birk teaches a compact design of the pump.
In Reference to Claim 4
Gray discloses the first suction port, the first ejection port, second suction port, and the second ejection.
Gray does not teach the pump chamber interposed therebetween.
Birk teaches the pump chamber is interposed between the suction and the ejection port.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to include teachings from Birk into the design of Gray.  Doing so, would result in suction and discharge passages being integrated into the pump housing.  Both inventions of Birk and Gray having check valves in the suction and discharge passages.  And Birk teaches a compact design of the pump.
In Reference to Claim 5
Gray discloses the first suction port, the first ejection port, second suction port, and the second ejection.
Gray does not teach the detail of the casing body and casing cover.
Birk teaches the casing includes a casing main body (Fig. 2, 19 and 6, the Office considers that the main body is composed by two parts) and a casing cover (Fig. 2, 9)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to include teachings from Birk into the design of Gray.  Doing so, would result in suction and discharge passages being integrated into the pump housing.  Both inventions of Birk and Gray having check valves in the suction and discharge passages.  And Birk teaches a compact design of the pump.
Once the invention of Birk is integrated into the design of Gray, the first suction port and the first ejection port would be provided in the casing main body and the second suction port and the second ejection port are provided the casing cover.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the first and first ejection port in the casing main body and the second suction and second ejection ports are provided in the casing cover since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, (see MPEP §2144.04)
In Reference to Claims 6-8
Gray discloses the first suction port, the first ejection port, second suction port, and the second ejection.
Gray does not teach the detail of the casing body and casing cover.
Birk teaches the casing includes a casing main body (Fig. 2, 19 and 6, the Office considers that the main body is composed by two parts) and a casing cover (Fig. 2, 9)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to include teachings from Birk into the design of Gray.  Doing so, would result in suction and discharge passages being integrated into the pump housing.  Both inventions of Birk and Gray having check valves in the suction and discharge passages.  And Birk teaches a compact design of the pump.
Once the invention of Birk is integrated into the design of Gray, the first suction port and the first ejection port would be provided in the casing main body and the second suction port and the second ejection port are provided the casing cover.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the first and first ejection port in the casing main body and the second suction and second ejection ports are provided in the casing cover since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, (see MPEP §2144.04)
In Reference to Claims 9-16
Gray discloses at least one of the check valves is provided in a passage (Fig. 3, annotated by the examiner) that is configured to carry the oil in a vertical direction.
In Reference to Claim 10 and 18-20
Gray discloses at least one of the check valves includes an inclined surface (Fig. 3, annotated by the examiner) which is configured to guide the ball to the seating portion.

    PNG
    media_image1.png
    610
    803
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/14/2022